Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-14-00819-CR

                                      IN RE Christopher S. ORTIZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 10, 2014

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On November 25, 2014, relator Christopher Ortiz filed a pro se petition for writ of

mandamus, complaining of the trial court’s failure to file and place on the docket relator’s motions

for post-conviction relief. In 2011, relator was convicted of aggravated sexual assault and no direct

appeal of his conviction or sentence was taken to this court.

           Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07

(West Supp. 2014); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth

Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding “Article 11.07 provides the exclusive



1
  This proceeding arises out of Cause No. 2009CR11043, styled The State of Texas v. Christopher S. Ortiz, pending
in the 227th Judicial District Court, Bexar County, Texas, the Honorable Philip A. Kazen Jr. presiding.
                                                                                 04-14-00819-CR


means to challenge a final felony conviction.”). Because the relief sought in relator’s petition

relates to post-conviction relief from an otherwise final felony conviction, we are without

jurisdiction to consider his petition for writ of mandamus. Accordingly, relator’s petition is

dismissed for lack of jurisdiction.


                                               PER CURIAM

DO NOT PUBLISH




                                              -2-